Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
(see claim 6) 0-D impeller design;
(see claim 6) 1-D impeller design;
(see claim 7) inlet guide vane (IGV);
(see claim 14) collector;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “impeller tip” and “collector”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “40”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 5 is objected to because of the following informalities: it is suggested to improve clarity for the claim term “mm” by including --millimeter (mm)-- in the claim to avoid any potential for confusion when interpreting the unit of length.  
Claim 17 is objected to because of the following informalities: it is suggested to replace “a” with --the-- in the phrase “a hydrocarbon well” in line 10 since it was already recited in the preamble and appears to be a double inclusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is not clear what a 0-D or a 1-D impeller design refers to. For examination purposes, examiner assumes that a 1-D impeller design aerodynamically and fluidly cooperates with an axial flow in a centrifugal compressor.

Regarding claim 20 line 4, the ESP pump is introduced and it is not clear if it is the same or different from the ESP pump in parent claim 19. It appears to be a double inclusion issue (redundant limitation). For examination purposes, examiner assumes that it refers to the same ESP pump and that “an” should be replaced with --the-- in the phrase “an electric” in line 4.
Regarding claim 21 line 4, the ESP pump is introduced and it is not clear if it is the same or different from the ESP pump in parent claim 19. It appears to be a double inclusion issue (redundant limitation). For examination purposes, examiner assumes that it refers to the same ESP pump and that “an” should be replaced with --the-- in the phrase “an electric” in line 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 13-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant US6601651.
Regarding independent claim 1, Grant discloses, in Figures 1-2, 
A high-speed downhole motor-driven artificial-lift gas compressor assembly (Grant; Fig. 1-2), comprising
a. a housing (Grant; Fig. 1-2; housing around motor 30 and compressor 32);
b. an aerodynamic, gas-bearing supported, multi-stage centrifugal compressor (Grant; Fig. 1-2; multi-stage, centrifugal, axial flow compressor 32) comprising a predetermined set of gas film bearings (Grant; Fig. 2; compressor journal bearings 59-61 lubricated with dry gas) disposed at least partially within the housing, the aerodynamic design configured to ensure that the compressor achieves a predetermined set of head rise and flow characteristics desired at a target operating point (Grant; col. 4:27-31 high speeds yields sufficient pumping head/pressure for a target/desired operating point for efficient hydrocarbon extraction/production); and
c. a high-speed electric motor drive (Grant; electric motor 30; col. 4:24-31 operating at high speeds including 70,000 rpm for the motor 30 and compressor 32) disposed at least partially within the housing and operatively connected to the aerodynamically designed, gas-bearing supported, multistage centrifugal compressor.

Regarding claim 2, Grant discloses wherein the compressor comprises between 2 and 4 compression stages (Grant; Fig. 1-2; multi-stage, centrifugal, axial flow compressor 32; col. 3:1 “multistage”).

Regarding claim 3, Grant discloses wherein the compression stages operate at around 40000 to around 120000 rpm (Grant; electric motor 30; col. 4:24-31 operating at high speeds including 70,000 rpm for the motor 30 and compressor 32; 70,000 rpm is between about 40,000 and about 120,000 rpm).



Regarding claim 6, Grant discloses wherein the aerodynamic design comprises a 0-D or a 1-D impeller design (Grant; Fig. 1-2; multi-stage, centrifugal, axial flow compressor 32; “centrifugal” necessarily indicates that an impeller is present; the impeller has a 1-D impeller design that aerodynamically and fluidly cooperates with an axial flow in the centrifugal, axial flow compressor 32).

Regarding claim 13, Grant discloses wherein the reservoir comprises a conventional reservoir or an unconventional reservoir (Grant; gas well 10 is a conventional reservoir).

Regarding claim 14, Grant discloses wherein the reservoir comprises a gas reservoir, a gas condensate reservoir, or an oil reservoir with associated gas production (Grant; gas well 10 is in a gas-producing formation/reservoir; col. 3:34).

Regarding independent claim 17, Grant discloses the invention substantially as claimed as described above in reference to independent claim 1, and A method of lifting a hydrocarbon from a hydrocarbon well using the high-speed downhole motor-driven artificial-lift gas compressor assembly (Grant; Fig. 1-2); the method comprising:
a. deploying the high-speed downhole motor-driven artificial-lift gas compressor assembly in a hydrocarbon well (Grant; Fig. 1-2; gas well 10);
b. using the high-speed downhole motor-driven artificial-lift gas compressor assembly to reduce pressure (Grant; col. 4:27-31 artificial lift concept) in a reservoir exposed to the hydrocarbon well (Grant; gas well 10 is in a gas-producing formation/reservoir; col. 3:34); and


Regarding claim 18, Grant discloses wherein the high-speed downhole motor-driven artificial lift gas compressor assembly is deployed within a casing (Grant; casing 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant US6601651 in view of Gay et al. US7409997.
Regarding claim 5, Grant teaches the invention substantially as claimed as described above, and wherein the impeller comprises an impeller tip having a diameter (Grant; Fig. 1-2; multi-stage, centrifugal, axial flow compressor 32; “centrifugal” necessarily indicates that an impeller is present and that the impeller has a tip with a tip diameter).
Grant is silent regarding the impeller tip diameter having a diameter of between around 65 mm to around 68 mm.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the impeller tip diameter as taught by Grant to be between around 65-mm to around 68-mm as taught by Gay for the purpose of making the diameter of the impeller/pump assembly small enough to fit in relatively smaller-diameter (slimhole) wellbore applications while maintaining relatively high rotation speeds and sufficient pumping head/pressure (Gay; Fig. 10; col. 5:43-51 “small impeller diameter 20, for example less than 2.75 inches, can be used in the high speed embodiments”).

Regarding claim 7, Grant teaches the invention substantially as claimed as described above, but is silent regarding the additional details of the aerodynamic design wherein the aerodynamic design further comprises: a diffuser geometry; an inlet guide vane (IGV); and a collector. While it may appear that Grant’s compressor 32, in Figure 2, either potentially or inherently has the claimed components of a diffuser geometry, an inlet guide vane (IGV), and a collector, Grant’s compressor 32 is at least readily configurable to include the claimed components.
Gay teaches, in Figure 10, a submersible pump assembly 11 comprising a centrifugal pump 12 with multiple stages of impellers 20 and diffusers 21, and collectors (regarding the collector, see the interpretation in the 35 U.S.C. 112(b) rejection above; also see the drawing objection above) at the impeller tips and the first/upstream stage impeller 20 of the plurality of 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the aerodynamic design as taught by Grant to include the diffuser geometry, the inlet guide vane (IGV), and the collector as taught by Gay for the purpose of optimizing the flow pattern through Grant’s compressor 32.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant US6601651 in view of Blount et al. US5195591.
Regarding claim 8, Grant teaches the invention substantially as claimed as described above, and wherein the housing is further configured to be deployable within a casing (Grant; casing 14 with an inner diameter) comprising an inner diameter.
Grant is silent regarding the inner diameter of around 3.5 inches to around 4.5 inches.
Blount teaches production tubing having an inside diameter of about 3.75-inches.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the inner diameter as taught by Grant to be 3.75-inches as taught by Blount for the purpose of providing sufficiently-sized borehole for hydrocarbon production.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant US6601651 in view of Stinessen et al. US9601925 and Head et al. US10340777.
Regarding claim 9, Grant teaches the invention substantially as claimed as described above, and the high-speed electric motor (Grant; electric motor 30; col. 4:24-31 operating at high speeds including 70,000 rpm for the motor 30 and compressor 32).
Grant does not teach wherein the high-speed electric motor comprises a plurality of 2-pole motors arranged in series.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the electric motor as taught by Grant to be 2-pole motor as taught by Stinessen for the purpose of keeping power transmission frequency as low as possible to avoid high resistance due to skin effect (Stinessen; col. 8:62-67).
Modified Grant does not teach a plurality of motors arranged in series.
Head teaches a downhole pump that is powered by two motors in which the motors can be run in series electrically and mechanically for the purpose of sharing a common power supply (Head; col. 1:60-62 motors have the same number of poles and the electric circuits of both motors are in series; col. 2:4-5 motors in series; col. 3:19-20 share a common power supply when connected in series).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the 2-pole electric motor configuration as taught by modified Grant to be a plurality of 2-pole motors arranged in series as taught by Head for the purpose of sharing a common power supply (Head; col. 1:60-62 motors have the same number of poles and the electric circuits of both motors are in series; col. 2:4-5 motors in series; col. 3:19-20 share a common power supply when connected in series).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant US6601651 in view of Nishihara et al. US20160290363.
Regarding claims 10-11, Grant teaches the invention substantially as claimed as described above, but does not teach wherein the compressor comprises a turbine; and
wherein the turbine comprises a hybrid gas turbine comprising a heat transfer technology optimized for high cycle efficiency of recuperation, intercooling, or turbine blade 
Nishihara teaches, in Figure 2, a turbine 20 that is positioned upstream from a motor 40 and is used for the purpose of cooling the motor 40 with low-temperature gas 81 (Nishihara; [0026]). The turbine 20 has heat transfer technology optimized for high cycle efficiency of intercooling because it adiabatically expands ambient gas 80 to become low-temperature gas 81 which thus provides intercooling.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the compressor as taught by Grant to include a cooling turbine with intercooling as taught by Nishihara for the purpose of cooling the motor for the compressor.

Regarding claim 12, Grant teaches the invention substantially as claimed as described above, but does not teach wherein the compressor is configured to be powered with a turbo charger powered with a high-pressure gas source.
Nishihara teaches, in Figure 2, a turbine 20 (turbo charger) that is positioned upstream from a motor 40 and is used for the purpose of cooling the motor 40 with low-temperature gas 81 (Nishihara; [0026]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the compressor as taught by Grant to include a cooling turbine (turbo charger) as taught by Nishihara for the purpose of cooling the motor for the compressor.
Modified Grant does not teach the turbo charger powered with a high-pressure gas source.
Grant teaches that gas may be taken from the compressor discharge, bypass the surface, and instead get recirculated back to the downhole equipment such as the bearing and the motor without having the gas travel all the way to the surface (Grant; col. 5:12-21).
.

Claim(s) 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant US6601651 in view of Kennedy et al. US5730871.
Regarding claims 15 and 19, Grant teaches the invention substantially as claimed as described above, and a hydrocarbon well (Grant; gas well 10 with a range of gas oil ratios), but does not teach
wherein the compressor is adapted to be used in conjunction with a downhole separator and an Electrical Submersible Pump (ESP) configured to reduce gas blockage or gas lockout and improve efficiency;
wherein the compressor is further adapted to allow the ESP to be effectively operated in a hydrocarbon well with gas production through a predetermined set of ranges of gas oil ratio.
deploying an electric submersible pump (ESP) in the hydrocarbon well; operatively connecting the ESP to the high-speed downhole motor-driven artificial-lift gas compressor assembly; and using the ESP to aid with recovery of hyrdrocarbons from the hydrocarbon well.
Kennedy teaches, in Figure 10, a compressor (Kennedy; production pump 32; pump 32 is a multi-staged centrifugal pump; col. 3:60-64) is adapted to be used in conjunction with a downhole separator (Kennedy; fluid separator 34) and an Electrical Submersible Pump (ESP) 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the compressor as taught by Grant to be used with a separator and ESP as taught by Kennedy for the purpose of discharging undesired fluids in a disposal reservoir (Kennedy; discharge formation 16).

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant US6601651 in view of Kennedy et al. US5730871 as applied to claim 19 above, and further in view of Stevenson et al. US6035934.
Regarding claims 20-21, modified Grant teaches the invention substantially as claimed as described above, but does not teach 
reconfiguring the high-speed downhole motor-driven artificial-lift gas compressor assembly with a gas and water separator; deploying the electric submersible pump (ESP); using the ESP to inject water downhole into a water zone or waterflood zones to increase production and reserves;
for areas where gas sales are not available, reconfiguring the high-speed downhole motor-driven artificial-lift gas compressor assembly with a gas and water separator; deploying the electric submersible pump (ESP); using the ESP to inject both water and gas downhole.
Kennedy teaches, in Figure 10, a compressor (Kennedy; production pump 32; pump 32 is a multi-staged centrifugal pump; col. 3:60-64) is adapted to be used in conjunction with a downhole separator (Kennedy; fluid separator 34) and an Electrical Submersible Pump (ESP) (Kennedy; injection pump 28; pump 28 is a multi-staged centrifugal pump; col. 3:52-55) configured to reduce gas blockage or gas lockout and improve efficiency.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the compressor as taught by Grant to be used with a separator 
Modified Grant does not teach using the ESP to inject water downhole into a water zone or waterflood zones to increase production and reserves; using the ESP to inject both water and gas downhole.
Stevenson teaches a selected injection zone 30 and the formation pressure may be maintained by water injection, gas injection, or injection of both water and gas (Stevenson; col. 3:24-28; col. 3:32-34).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the injection method as taught by modified Grant to include injecting water into a water zone and injecting water and gas downhole as taught by Stevenson for the purpose of maintaining formation pressure to increase production and reserves by extending the life of the reservoir (secondary recovery by water injection; tertiary recovery by gas injection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Brady et al. US6026901 teaches, in Figures 1-4, a compressor driven by a turbine, separating fluids, a compressor, and injecting compressed gas into an injection zone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	03/30/21